DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claim 1. Claims 2 & 4 – 5 have been cancelled.  Claims 1, 3 & 6 – 8 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, & 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2003/0203141 A1), in view of Koda et al. (JP 2003-064226 A).
With regard to claim 1, Blum et al. teach a multilayered blister packaging film (Applicant’s “laminate”) comprising a laminate of configuration: 
(1) a polyester-based support layer (“substrate”) (18) (Blum’s claim 5), 
(2) a fluoropolymer layer (14), 
(3) a second intermediate layer (16) joining said fluoropolymer layer and support layer (paragraph [0039]), 
(4) a first intermediate adhesive tie layer (12) (“second intermediate layer”), & 
(5) a polyester-based base layer (10) (“second substrate layer”) 
(paragraph [0046] & Fig. 1 shown below). 
The laminate contains a second intermediate adhesive tie layer (16) comprising (1) polyolefin-containing polymer consisting of at least one functionalized (anhydride) polyolefin, preferably functionalized polyolefin functionalized with anhydrides (paragraph [0053]), at least one copolymer of ethylene and at least one comonomer based on acrylates (paragraph [0053]), and (2) a styrene-containing rubber (paragraph [0052]), such as styrene-ethylene-butylene-styrene (SEBS) (paragraph [0056]). 

    PNG
    media_image1.png
    270
    503
    media_image1.png
    Greyscale

Furthermore, Blum et al. teach a first intermediate adhesive tie layer (12) (“second intermediate layer”) and a polyester-based base layer (10) (“second substrate layer”) (paragraph [0046]) in this order on a surface of said fluorine-based resin layer, the surface being opposite to a surface on which said second intermediate layer of claim 1 is formed (paragraph [0050] & Fig. 1, shown above). The first intermediate adhesive tie layer (12) may be composed of “any suitable adhesive,” such as an epoxy, a modified polyolefin, or blend thereof (i.e. polyethylene (paragraph [0050])).
Blum et al. teach the thickness of the support layer and the base layer are in the same range of about 1.3 µm to about 2540 µm, and most preferably about 2.5 µm to about 20 µm (paragraph [0062]). As such, Blum et al. suggest (a ratio of) a thickness of said second substrate layer to that of said substrate layer is 1.
Blum et al. do not explicitly teach the first intermediate adhesive layer contains SEBS. 
However, Blum et al. do not limit the composition of the first intermediate tie layer, such that “any suitable adhesive” may be used. Blum et al. teach the second intermediate adhesive layer comprising an ethylene-based resin and a styrene-containing rubber (paragraphs [0052] – [0053] & [0056]).
It would have been obvious to one of ordinary skill in the art to use the same adhesive composition for the first and second intermediate adhesive tie layers because both adhesive layers are used to join the same two types of layers to each other: a PET substrate and a PCTFE resin layer. 
Blum et al. does not teach the presence of epoxidized polybutadiene in any of the intermediate adhesive layers. 
Koda et al. teach a polyethylene-based resin composition for laminated packaging material, wherein the composition comprises a polyethylene resin, such as low density polyethylene, and about 0.01 to 1.5% by weight epoxy-modified diene polymer, such as epoxidized butadiene (paragraphs [0021] & [0027]). An adequate amount of a specific liquid epoxy modified diene polymer can be added to a specific ethylene-based polymer for improving adhesiveness to a base (substrate) material (paragraph [0009]), such as a polyester-based film material (e.g. PET) (paragraphs [0011] & [0035]).
	Therefore, based on the teachings of Koda et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate epoxidized butadiene into the polyethylene-based adhesive layers taught by Blum et al. for forming an intermediate layer of improved adhesiveness to a polyester-based (e.g. PET) substrate.
	Neither Blum et al. or Koda et al. teach the total light transmittance of haze value of the laminate.
	However, the combination of references cited above teach the same structure and composition as the multilayer film taught in Applicant’s specification, as shown in the table below.
Applicant’s specification
Cited Prior Art
PCTFE layer (P0035)
Thickness 20 – 150 µm (P0036)
PCTFE layer (P0002 & 0049)
Thickness 1.3 – 1270 µm (P0062)
Adhesive comprising 55 – 90 parts by mass Maleic anhydride-modified PE (polyethylene-based resin) (pg. 9), 8 – 24% by mass elastomer (e.g. styrene-ethylene-butylene-styrene copolymer (SEBS)) (pg. 10), epoxidized polybutadiene (pg. 11)
Adhesive thickness 5 – 50 µm
Blum et al. teach adhesive comprising anhydride modified polyolefin (polyethylene), 1 – 35 wt.% styrene-ethylene-butylene (P0056-0057). Blum et al. do not teach any other components in the adhesive layer. Therefore, the polyolefin is present in the amount of 65 – 99 wt.%.
Koda et al. teach adhesive comprising  epoxidized polybutadiene (P [0027]).
Blum et al. teach the adhesive thickness preferably 2.5 – 25 µm (P0062).
PET substrate (P0015)
Substrate thickness 50 – 250 µm (P0017)
PET support layer (substrate) (Blum’s claims 5 – 6).
Support layer and base layer thickness 1.3 – 1270 µm (P0062)

	
Applicant provides no examples which do not meet the claimed total light transmittance or haze values. Additionally, Applicant’s specification teaches the value of the upper yield point stress can be controlled through material selection and thickness (specification, paragraph [0012]).
	Thus, the teachings of the references cited above would encompass a film with the same properties as the film of the present application including a total light transmittance of 85% or more and a haze value of 35% or less.
	 
With regard to claim 3, Blum et al. teach the fluoropolymer of the fluoropolymer layer is preferably polychlortrifluoroethylene (PCTFE) (paragraph [0049]).
With regard to claim 6, Blum et al. teach moisture transmission rate (“water vapor permeability”) of the multilayered blister packaging film is less than 0.05 g/100 in2/day (0.775 g/m2/24 hrs), more preferably 0.001 to about 0.05 gm/100 in2/day (0.0155 – 0.775 g/m2/24 hrs), per mil thickness of fluorocarbon layer (paragraph [0065]), which overlaps with Applicant’s claimed range of 0.5 g/m2/24 hours or less.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 7 – 8, Blum et al. teach blister packaging (press-through packaging) comprising the laminated described above (title, abstract, paragraph [0020], Fig. 1).

Response to Arguments
Applicant argues, “In contrast to the recited claim language, the Blum reference describes a multilayered film comprising a polymeric base, a first intermediate adhesive tie layer, a fluoropolymer layer, a second intermediate adhesive tie layer, a support layer, a third intermediate adhesive tie layer, and a metallic foil layer as essential constitutions to solve the problem (emphasis added)” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claim 1 recites a laminate. Furthermore, Applicant’s claims 7 – 8 recite a blister container or press-through package comprising the laminate. Applicant’s claim 1 does not limit the presence of other layers external to said laminate, such as the third adhesive tie layer and metallic foil layer taught by Blum. Furthermore, Applicant’s claims 7 – 8 do not limit the blister container or press-through package to consist of only the layers of the laminate.

Applicant argues, “The Koda reference relates to a laminated film of [PET] / / [Resin composition for extrusion/ [LDPE / PET 2-layer film]. However, Koda fails to teach or suggest a five-layer configuration having a symmetry on both sides of its lamination configuration” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781